Citation Nr: 1446460	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  07-15 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served with the New Philippine Scouts from January 1946 to December 1948.  He died in August 1998.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a Travel Board hearing in September 2014 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains the transcript from the September 2014 Travel Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The appellant did not file a claim for accrued benefits within one year of the Veteran's death.

2.  Service department records verified that the Veteran served as a recognized guerrilla with the Phillipine Scouts from January 1946 to December 1948.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to accrued benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(c) (2013).

2.  The criteria of basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As to the claims for accrued benefits and nonservice-connected death pension, the appellant was notified via June 2006 and July 2007 letters of the criteria for establishing accrued benefits and death pension benefits, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013) is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Therefore, no further discussion of the VCAA is warranted in this case.

II.  Accrued Benefits

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  The application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In this case, the record shows that the Veteran had claims pending for entitlement to service connection for asthmatic attacks and degenerative arthritis of the joints at the time of his death in August 1998.  In December 1994, the RO received the Veteran's original claims of entitlement to service connection for asthmatic attacks and degenerative arthritis of the joints, which had not yet been adjudicated in a rating decision at the time of the Veteran's death.  Therefore, the issues of service connection for asthmatic attacks and degenerative arthritis of the joints remained pending and unadjudicated at the time of the Veteran's death.  

The record demonstrates that the appellant filed an informal claim for accrued benefits in March 2006, and a formal claim in June 2006.  The Veteran's death certificate shows that he died in August 1998.  Accordingly, as the appellant's filing for accrued benefits occurred more than one year after the Veteran's death, the accrued benefits claim is barred as untimely.  Moreover, prior to March 2006, VA did not receive any communication that could be construed as an informal claim for accrued benefits.  

As the claims file shows that the appellant did not file her application for accrued benefits within one year after the date of the Veteran's death, she is not legally entitled to these benefits.  See 38 C.F.R. §§ 3.1000(c), 3.152(b) (2013).  The law pertaining to eligibility for accrued benefits is dispositive of this issue, and the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

III. Nonservice-connected Death Pension Benefits

The Secretary shall pay pension for nonservice-connected disability or death for service to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in section 1521(j) of title 38, U.S. Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541 (West 2002).

In order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual with respect to whom pension is claimed be a Veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2013).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2013).

Service as a New Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  See 38 C.F.R. § 3.40(b), (c), and (d) (emphasis added).

Persons with service in the Philippine Commonwealth Army, U.S. Armed Forces of the Far East (USAFFE), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension.  See 38 U.S.C.A. § 107 (West 2002).

Service department records reflect that the Veteran served as a recognized guerrilla unit with the New Phillipine Scouts from August 1946 to December 1948, with no other documented service.  Findings by a United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board has carefully reviewed the entire record and finds that there is no competent evidence to contradict the service department's records as to the date and circumstances of the Veteran's service.  The Board has considered the case of Tagupa v. McDonald, No. 11-3575, 2014 WL 4199213 (Vet. App. Aug. 26, 2014), wherein the Court addressed the question of whether the National Personnel Records Center (NPRC), an agency of the National Archives and Records Administration (NARA), constitutes a "service department" for purposes of verifying service under 38 C.F.R. § 3.203(c).  Here, however, VA is not relying on a determination by the NPRC, as the record contains an Enlisted Record and Report of Discharge dated December 1948 that verifies his dates of valid service with the New Philippine Scouts.  That document was submitted by the appellant, and she has not since disputed that information, or reported any additional service by the Veteran.  Therefore, there is no basis for undertaking any additional development, and the Board must find that he did not have qualifying service for the purposes of nonservice-connected death pension benefits.

As a result, the appellant's request for death pension benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits is denied.


REMAND

In the appellant's September 2014 Travel Board hearing, she indicated that the Veteran received medical treatment at the San Francisco VA Medical Center (VAMC).  There are no treatment records in the claims file from the San Francisco VAMC.  Further, there is no indication that VA has made any efforts to date to obtain VA treatment records which pertain to treatment received by the Veteran at the San Francisco VAMC.

The Board emphasizes that records generated by VA facilities which may have an impact on the adjudication of a claim are considered as being within the constructive possession of VA adjudicators, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under the circumstances, VA must undertake efforts to obtain the Veteran's VA treatment records from the San Francisco VAMC, for any treatment received by him relevant to the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  Also, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the appellant should also be asked to identify any other private or VA treatment providers who treated the Veteran for disabilities relevant to her claim for entitlement to service connection for the cause of the Veteran's death.  VA must then also make efforts to obtain any treatment records that are identified by the appellant. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Obtain all pertinent VA treatment records, to 
	include any records from the San Francisco VAMC. 
	All records and/or responses received should be 
	associated with the claims file.

3.   After the development has been completed, adjudicate 
	the claim for entitlement to service connection for the 
	cause of the Veteran's death.  If the benefit sought 
	remains denied, furnish the appellant and her 
	representative a supplemental statement of the case 
	and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


